Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is made and entered into as of this 28th day of July, 2015 by and among hopTo Inc., a Delaware corporation (the “Company”), the “Investors” named in that certain Purchase Agreement by and among the Company and the Investors (the “Purchase Agreement”) and the holders of the Other Registrable Securities (as defined below) (each, an “Other Holder” and, collectively, the “Other Holders”). Capitalized terms used herein have the respective meanings ascribed thereto in the Purchase Agreement unless otherwise defined herein. The parties hereby agree as follows: 1.
